Citation Nr: 0514047	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  05-04 348	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed a 
clear and unmistakable error in the September 30, 1997, 
decision by denying entitlement to an effective date earlier 
than June 1, 1992 for the assignment of a 100 percent 
schedular rating for post traumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney-
at-Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The moving party had active service from May 1963 to May 1966 
and from June 1967 to February 1976.

In November 2004, the moving party's attorney filed a Motion 
to Vacate the Board's September 30, 1997 decision.  In 
February 2004, a Deputy Vice Chairman of the Board reviewed 
and denied the motion.  38 C.F.R. § 20.904 (2004).

In the November 2004 correspondence, the moving party's 
attorney also filed a motion for revision of the Board 
decision rendered on September 30, 1997, on the grounds of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400(a) (2004).  As such, the Board has 
original jurisdiction with respect to this matter.  38 
U.S.C.A. § 7111(e); 38 C.F.R. § 20.1400(a).

In statements received in September and October 1997, it 
appears as though the veteran filed informal claims for 
residuals of injuries of the right fourth finger, the left 
knee, the lower extremities, the joints, and right hip.  No 
action has been taken in this regard.  The matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In the September 30, 1997, decision, the Board found that 
the criteria for a 100 percent rating under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9411 were first met on May 
1, 1992, but because of a temporary total rating assigned 
from May 1, 1992 to June 1, 1992, the effective date of July 
1, 1992, was proper.

2.  In its September 30, 1997, decision, the Board failed to 
consider the provisions of 38 C.F.R. § 3.156(b), and 
incorrectly applied the provisions of 
38 C.F.R. § 3.400(o)(2).  

3.  The veteran's September 25, 1991, VA examination report 
is the date of the informal claim at issue, and the veteran's 
December 1990 VA treatment reports and hospital summary 
report dated from May 1, 1992 to June 4, 1992, which were 
received in June 1992, should have been considered as part of 
that claim.  

4.  The evidence of record supports the Board's September 30, 
1997 finding that an increased rating to 100 percent for PTSD 
was not shown prior to the May 1, 1992 to June 4, 1992 
hospital summary report.  

5.  The evidence does not clearly establish that an outcome 
different than the one rendered by the September 30, 1997, 
Board decision would have ensued, had the errors not been 
made.


CONCLUSION OF LAW

The Board decision dated September 30, 1997, denying 
entitlement to an effective date earlier than July 1, 1992, 
for the assignment for a 100 percent rating for PTSD was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7104(a), 
7111 (West 2002); 38 C.F.R. §§ 3.156(b), 4.132, Diagnostic 
Code 9411, (1996); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law & Regulations

The Veterans Claims Assistance Act of 2000 is not applicable 
to motions for revision of a Board decision on the grounds of 
CUE.  38 U.S.C.A. § 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-
20.1411; Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  Review for CUE in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  

A clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1400; see Russell v. Principi, 
3 Vet. App. 310, 313-314 (1992).

To warrant a revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).

As such, to find a clear and unmistakable error, it must be 
determined (1) that either the facts known at the time were 
not before the adjudicator or the statutory and regulatory 
provisions extant at the time were incorrectly applied; (2) 
that an error occurred based on the record and the law that 
existed at the time the decision was made; and (3) that, had 
the error not been made, the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313.  

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute CUE.  Russell, 3 Vet. App. 310, 313; see generally 
38 C.F.R. § 20.1403(d), (e).  If the evidence established 
CUE, an undebatable outcome-determinative error, the prior 
decision must be reversed or revised, and the decision 
constituting the reversal or revision "has the same effect 
as if the decision had been made on the date of the prior 
decision." 38 U.S.C.A. §§ 5109A(b), 711(b).

In September 1997, applicable effective date law and 
regulations provided, except as provided in (o)(2) of this 
section, an effective date for the award of increased 
benefits is the "date of receipt of claim or date 
entitlement arose, whichever is later."  
38 C.F.R. § 3.400(o)(1) (1996).  38 C.F.R. § 3.400(o)(2) 
provided, an effective date for an increase in disability 
compensation is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2) (1996); see also 38 U.S.C.A. § 
5110(b)(2) (West 1991).

Prior to November 7, 1996, the schedule for rating 
disabilities provided that when PTSD caused a veteran 
considerable impairment in social and industrial 
adaptability, a 50 percent evaluation was warranted.  A 
70 percent rating was assigned when there was severe social 
impairment and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe inability to 
obtain or retain employment.  An evaluation of 100 percent 
was assigned for PTSD when the veteran's attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community and 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior along with a demonstrable inability to obtain or 
retain employment were shown.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.  

The September 30, 1997 Board Decision

The moving party avers that the Board decision dated 
September 30, 1997, was clearly and unmistakably erroneous by 
denying entitlement to an effective date earlier than July 1, 
1992, for the assignment of a 100 percent rating for PTSD.  
His specific allegations are reported below.  

In the September 1997 decision, the Board, citing 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 3.160(c), found that a December 1991 
rating decision, wherein the RO had denied the claim for an 
increased rating in excess of 50 percent, was final, as an 
appeal was not filed.  The Board then acknowledged the June 
1992 receipt of a copy of a hospital summary showing 
treatment for PTSD from May 1, 1992, to June 4, 1992, and 
found that, in accordance with 38 C.F.R. § 3.157(b)(1), the 
date of admission, May 1, 1992, was the date of filing the 
informal claim seeking an increased rating for PTSD.  

The Board noted that a November 1992 rating decision granted 
a temporary total rating based on hospitalization, under the 
provisions of 38 C.F.R. § 4.29 of the VA Schedule for Rating 
Disabilities, effective May 1, 1992, through June 30, 1992.  
The Board added that on May 26, 1993, the RO received a 
statement from the moving party requesting, in pertinent 
part, an increased rating for PTSD, and thereafter considered 
the May 26, 1993, statement as the date the submission of a 
formal claim.

The Board added that Social Security Administration (SSA) 
documents and VA clinical records were subsequently received, 
and that a November 1994 rating action granted a 100 percent 
rating for PTSD, effective May 26, 1993, finding that the 
date of the claim was May 26, 1993.  The Board then pointed 
out because the informal claim filed on May 1, 1992, was 
still pending when the 100 percent schedular evaluation was 
granted, the RO eventually granted an effective date of July 
1, 1992, for the award in question.

Because the December 1991 RO decision was found to be a final 
rating action denying an increased rating for PTSD, the Board 
found that an effective date for a 100 percent evaluation for 
PTSD earlier than December 1991 was not warranted.  It then 
found that the earliest evidence showing that it was 
factually ascertainable the criteria for a 100 percent rating 
had been met was the May 1, 1992, admission report.  Because 
the temporary total rating was in effect from May to June 30, 
1992, July 1, 1992 was the earliest date allowable and the 
proper effective date for the 100 percent rating.  38 C.F.R. 
§ 3.400(o)(2).

Analysis

The moving party, via his attorney, argues that in September 
1997 the Board denied him due process because (1) it failed 
to consider 38 C.F.R. § 3.156(b) when adjudicating his claim 
for an earlier effective date; (2) it failed to consider 
whether his May 1992 and August 1992 informal claims remained 
pending under Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); and (3) it failed to correctly apply the provisions of 
38 C.F.R. § 3.156(b) and 3.400(o)(2) when adjudicating his 
claim for an earlier effective date.

A review of the evidence of record and the law extant at the 
time of the September 30, 1997, decision establishes that the 
decision rendered on September 30, 1997, was not clearly and 
unmistakably erroneous.  The provisions of 38 C.F.R. 
§ 3.156(b) were not considered, and thereby, the regulatory 
provisions of 38 C.F.R. § 3.400(o)(2) were incorrectly 
applied.  Nonetheless, despite the presence of those errors, 
it is not absolutely clear that a different result would have 
ensued, had the errors complained of not been made.  

This Board agrees that the September 30, 1997 decision did 
not consider or apply the provisions of 38 C.F.R. § 3.156(b).  
In pertinent part, 38 C.F.R. § 3.156(b) provides that new and 
material evidence received prior to the expiration of the 
appeal period . . . will be considered as having been filed 
in connection with the claim which was pending at the 
beginning of the appeal period.  Id.  The record shows that 
the RO denied the moving party's claim for an increased 
rating in December 1991 and sent notice to him that same 
month.  The May to June 1992 hospital summary, which was 
received in June 1992, was received within one-year of the 
December 1991 denial and prior to the expiration of the 
appeal period.  Thus, the Board on September 30, 1997 erred 
in considering the May 1992 hospital summary as a new and 
separate claim, rather than considering it as part of the 
September 25, 1991 claim.  See VA Examination Report dated 
September 25, 1991.  see also 38 C.F.R. §§ 3.156(b), 3.157(b) 
(1996).   

Additionally, because the Board did not consider the 
provisions of 38 C.F.R. § 3.156(b), it also incorrectly 
applied the provisions of 38 C.F.R. § 3.400(o)(2) when 
adjudicating the appeal.  As previously indicated, the rating 
period under consideration was initiated with the September 
25, 1991 VA examination report.  Thus, the rating period 
under consideration for this matter extends from September 
25, 1990, (one year prior to receipt of the informal claim) 
to November 1994, the date when the RO resolved the issue in 
controversy with respect to the increased rating to 100 
percent for PTSD.

Given the aforementioned errors, the ultimate disposition of 
the moving party's motion rests upon whether the errors in 
the September 30, 1997, decision would have manifestly 
changed the outcome of case had they not been made.  
38 C.F.R. § 20.1400(c).  With respect to the foregoing 
inquiry, this Board finds that the evidence of record 
supports the Board's September 30, 1997, finding that an 
increased rating to 100 percent for PTSD was not shown prior 
to the May 1, 1992, to June 4, 1992, hospital summary report.  
That is, the record fails to show that the outcome of the 
September 30, 1997, Board decision would have been manifestly 
different, but for the errors made in that determination.  As 
such, the errors complained of cannot be CUE, and moving 
party's motion for revision of the September 30, 1997, Board 
decision must be denied. 

A review of the evidence then of record fails to show that 
the criteria for a 100 percent rating for PTSD were met prior 
to May 1, 1992.  The medical evidence during the rating 
period on appeal fails to show that the veteran's attitudes 
of all contacts, except the most intimate, were so adversely 
affected as to result in virtual isolation in the community.  
The evidence also fails to show that the veteran had totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
that resulted in profound retreat from mature behavior along 
with a demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.

VA outpatient treatment reports and SSA reports dated from 
October 1990 to August 1991 do not clearly demonstrate 
increased PTSD impairment.  Rather, the reports generally 
show that the veteran participated in PTSD counseling.  It is 
acknowledged that a December 1990 VA medical record notes a 
diagnosis of chronic, severe PTSD.  That same report also 
notes that the veteran's symptoms were gradually improving 
with counseling, and reflects essentially normal findings 
except for the veteran's sad and anxious affect.  The medical 
record reflects that on examination the veteran was alert 
with a clear sensorium, and that he was fully oriented.  He 
denied experiencing delusions and hallucinations.  His 
judgment and memory were intact and he was coherent.  In 
addition, an April 1991 VAMC psychiatric evaluation report 
contains an assessment of mild delayed PTSD.  

The veteran's SSA reports reflect that he received disability 
benefits because of his PTSD.  The reports also reflect that 
his PTSD symptoms were productive of "moderate" restriction 
of activities; "marked" difficulties in maintaining social 
functioning; and, "often" deficiencies in concentration and 
performing tasks.  Additionally, "insufficient evidence" 
was noted for the category of episodes of deterioration or 
decompensation of work or work-like settings which case the 
individual to withdraw from that situation or to experience 
exacerbation of signs and symptoms.  See August 1991 SSA 
reports.  

Further, on VA examination on September 25, 1991, objective 
findings were not demonstrative of symptoms warranting a 100 
percent rating.  The report noted that the veteran was a 
student at a local university, although he had difficulties 
because of increased PTSD symptoms and a jaw fracture and 
head injuries sustained during a motor vehicle accident.  The 
report reflects that the veteran was alert, had a clear 
sensorium, and was oriented to person, place, day, date, and 
situation.  His immediate, recent and remote memory fuctions 
were intact as well.  The veteran's mood was described as 
chronically nervous and anxious, and his affect was serious 
and depressed.  Nonetheless, the veteran denied present 
suicidal or homicidal ideation, and he denied experiencing 
delusions and hallucinations, although he had flashbacks.  
The veteran's insight was good and his judgment was intact.  
The diagnoses included PTSD and major depression, one 
episode, of moderate severity.  

In light of the aforementioned evidence, this Board finds 
that the evidence does not clearly show that the moving party 
would have been entitled to a 100 percent rating for PTSD had 
the provisions of 38 C.F.R. § 3.156(b) been applied.  
Moreover, this Board acknowledges that the rating period on 
appeal extends September 25, 1990, one year prior to receipt 
of the September 1991 VA examination report.  This Board also 
acknowledges that under the provisions of 38 C.F.R. 
§ 3.400(o)(2), the moving party could have been assigned an 
effective date at any period from September 25, 1990.  
However, as previously indicated, based on the facts found, 
the evidence does not show that the veteran's PTSD symptoms 
increased in severity at any time prior to receipt of the May 
1, 1992 hospital summary report.  As such, 38 C.F.R. 
§ 3.400(o)(2) should not have been applied in the September 
1997 decision.  The provisions of 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided the claim is received within one year after the 
increase).  Based upon the facts presented in this matter and 
the above-discussed analysis, the September 30, 1997 decision 
should have been governed by the provisions of 
38 C.F.R. § 3.400(o)(1), which provide that the proper 
effective date is the date of increase or the date of receipt 
of the claim, whichever is the later.  

Under the provisions of 38 C.F.R. § 3.400(o)(1), the evidence 
shows that the date entitlement arose, the May 1, 1992, 
hospital summary showing increased impairment, is the later 
and proper effective date.  The September 25, 1991, VA 
examination report, date of the informal claim, shows no more 
than moderate impairment, and the VA treatment reports and 
SSA reports do not clearly demonstrate increased impairment 
due to PTSD.  Based on the facts found, the Board in 
September 1997 was not clearly erroneous in finding that the 
May 1, 1992, hospitalization report was the date when 
entitlement to an increase in disability to 100 percent for 
PTSD arose.  

The moving part also asserts that the Board failed to 
consider whether the moving party's May 1992 and August 1992 
informal claims remain pending under Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  In essence, the moving party 
asserts that VA breached its duty to assist by not "fully 
and sympathetically developing his claim to the optimum."  
Roberson, 17 Vet. App at 135.  For the same reasons stated 
above, the Board finds that this contention is without merit.  
Prior to July 1, 1992, the record does not show that the 
veteran's PTSD rendered him unable to gain substantial 
employment, nor does it show that the veteran met the 
requisite percentage criteria under 38 C.F.R. § 4.16(a).  VA 
outpatient treatment reports dated from October 1990 to 
August 1991 do not show that the veteran was unemployable due 
to his PTSD.  Additionally, although the SSA reports show 
that disability benefits were awarded based on the veteran's 
PTSD, as noted in the September 1997 Board decision, the 
Board is not bound by rulings of the SSA.  The award of VA 
benefits is governed by different laws and regulations and 
any award of VA benefits must be made under VA laws and 
regulations.  This Board also notes that a claim for a TDIU 
may not be considered when a schedular 100 percent rating is 
already in effect.  There is no additional monetary benefit 
available for the veteran.  Green v. West, 11 Vet. App. 472, 
476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1996); 
VAOPGCPREC 6-99.

In summary, although the Board in its September 30, 1997 
decision erred by failing to consider and apply applicable 
regulatory provisions, the record does not demonstrate that 
the moving party would have been entitled to a 100 percent 
rating for PTSD prior to May 1, 1992, had the errors not been 
made.  Thus, the September 30, 1997, decision is not clearly 
and unmistakably erroneous.  The moving party's motion for 
revision of the Board's September 30, 1997, decision denying 
entitlement to an effective date prior to July 1, 1992 for 
the grant of a 100 percent rating for PTSD is denied.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.


ORDER

The Board decision dated September 30, 1997, was not clearly 
and unmistakably erroneous by denying entitlement to an 
effective date earlier than June 1, 1992, for the assignment 
of a 100 percent schedular rating for PTSD; the appeal is 
denied.


                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



